                           Case 20-31586 Document 1-5 Filed in TXSB on 03/03/20 Page 1 of 3


      Fill in this information to identify the case:

                   Pearl Resources Operating Co. LLC
      Debtor name __________________________________________________________________
                                                                                  Texas
                                                            Southern District of _________
      United States Bankruptcy Court for the: ______________________

      Case number (If known):    _________________________
                                                                                (State)
                                                                                                                                              Check if this is an
                                                                                                                                                  amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                      12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete              Name, telephone number, and    Nature of the claim   Indicate if      Amount of unsecured claim
     mailing address, including zip code        email address of creditor      (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                                contact                        debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,    total claim amount and deduction for value of
                                                                               services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured
                                                                                                                      partially          value of            claim
                                                                                                                      secured            collateral or
                                                                                                                                         setoff
       Allied OFS, LLC
1      c/o Lesa Carter                          Basheer Y. Ghorayeb             professional         contingent,                                            $3,346,349.53
       BJ Services, LLC                         (214) 543-6433                  services             unliquidated,
       11211 FM 2920                            bghorayeb@winston.com                                and disputed
       Tomball, TX 77375

2      Nabors Drilling Technologies USA, Inc.   Carl Dore, Jr.                                        contingent,                                            $420,258.10
       515 West Greens Rd., Ste. 1000           (281) 829-1555                                        unliquidated,
       Houston, TX 77067                        cdore@dorelaw.com                                     and disputed



3     RH Trucking LLC                                                                                contingent,                                             $352,052.50
      Ricardo & Adelaida Huitron                                                                     unliquidated,
      3018 S. County Rd. 1200                                                                        and disputed
      Midland, TX 79706

       Calvary Energy Services, Inc.            Franklin H. McCallum                                  contingent,
4                                                                                                                                                            $190,864.00
       1400 S. Fairgrounds                      (432) 682-3288                                        unliquidated,
       Midland, TX 79701                                                                              and disputed


       Von Directional Services, LLC            William R. Sudela                                     contingent,                                            $171,583.44
5      12074 FM 3083                            (713) 739-7007                                        unliquidated,
       Conroe, TX 77301                         wsudela@cjmhlaw.com                                   and disputed



6      Transcon Capital, LLC                    Andrew B. Curtis
       P.O. Box 54206                           (806) 319-8520                                        Disputed                                               $122,213.87
       Lubbock, TX 79453                        andrew@bigbeecurtislaw.com



       Maverick Oil Tools LLC                   Jason Hamm                                           contingent,
7                                                                                                                                                            $107,203.00
       3907 County Rd. 1162 N.                  Hamm French, PLLC                                    unliquidated,
       Midland, TX 79705                        (432) 375-6060                                       and disputed



8     Pilot Thomas Logistics, LLC                                                                    contingent,
                                                Duane G. Crocker, P.C.                                                                                      $93,949.17
      777 Main Street, Suite 2000                                                                    unliquidated,
                                                (361) 574-8898
      Fort Worth, TX 76102                                                                           and disputed
                                                dcrocker@duanecrockerlaw.com




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 1
                              Case 20-31586 Document 1-5 Filed in TXSB on 03/03/20 Page 2 of 3

                   Pearl Resources Operating Co. LLC
    Debtor         _______________________________________________________                        Case number (if known)_____________________________________
                   Name




     Name of creditor and complete            Name, telephone number, and   Nature of the claim    Indicate if       Amount of unsecured claim
     mailing address, including zip code      email address of creditor     (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                              contact                       debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                            professional           unliquidated,     total claim amount and deduction for value of
                                                                            services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff

9     Charger Services, LLC                   Jad Davis
      23 W. Industrial Loop                   (432) 687-0011                                        Disputed                                                 $86,632.19
      Midland, TX 79701                       jadavis@dgclaw.com



10     Vaquero Oilfield Services, LLC          Franklin H. McCallum                                 contingent,
       414 Texas Ave., Suite 400 E.            (432) 682-3288                                       unliquidated,                                            $33,168.00
       Midland, TX 79701                                                                            and disputed


       M&W Hot Oil                              M&W Hot Oil                                         contingent,
11                                              (432) 362-0548
       Carroll B. McKee (Reg. Agent)                                                                unliquidated,                                            $32,145.86
       2901 Balmorhea Hwy.                                                                          and disputed
       Pecos, TX 79772


12     Mendford Trucking, LLC                  Steven D. Selbe                                      contingent,
       P.O. Box 87                             (713) 961-3366                                       unliquidated,                                             $19,879.55
       Wink, TX 79789                          sselbe@grsm.com                                      and disputed


13      Kenny Williams                                                                              contingent,                                              $35,000.00
        d/b/a Williams Pumping Service                                                              unliquidated,
        P.O. Box 526                                                                                and disputed
        Monahans, TX 79756

14     Black Sheep OFS                                                                               contingent,
                                                (435) 722-7647                                                                                              $6,375.00
       296 E. 500 N.                                                                                 unliquidated,
       Roosevelt, UT 84066                                                                           and disputed


15     D&R Engine                                (432) 332-8161                                     contingent,
       2108 N. Jackson St.                                                                                                                                    $3,320.89
                                                                                                    unliquidated,
       Odessa, TX 79761                                                                             and disputed


16      Garner Pump                                                                                 contingent,
        3311 Industrial Dr.                      (575) 397-4788                                     unliquidated,                                             $2,697.88
        Hobbs, NM 88240                                                                             and disputed



17      Fenco Hydrovac                                                                              contingent,
        402 Jennings St.                           (940) 781-3574                                   unliquidated,                                             $6,250.00
        Nocona, TX 76255                                                                            and disputed



18      West Texas Water Well Service              (432) 530-2696                                   contingent,
                                                                                                                                                             $640.00
        3410 Mankins Ave.                                                                           unliquidated,
        Odessa, TX 79764                                                                            and disputed


                                                                                                    contingent,
19    Targa Midstream Services LLC                                                                                                                           $3,600.00
                                                                                                    unliquidated,
      1000 Louisiana St., Ste. 4300
                                                                                                    and disputed
      Houston, TX 77002


20     Texas Railroad Commission
       P.O. Box 12967
       Austin, TX 78711-2967




    Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 2
       Case 20-31586 Document 1-5 Filed in TXSB on 03/03/20 Page 3 of 3

Pearl Resources Operating Co. LLC


Cont’d Official Form 204

        Name of creditor and complete mailing address,   Name, telephone number, and
        including zip code                               email address of creditor
                                                         contact

 21     Texas General Land Office
        c/o Robert Hatter                                (512) 463-5042
        Deputy Director of Energy Resources
        Relinquishment Act Leases
        P.O. Box 12873
        Austin, TX 78711-2873




                                                                                       Page 3
